EXHIBIT 10.35
TANDY BRANDS ACCESSORIES, INC.
FISCAL 2012 COMPENSATION SUMMARIES




Pursuant to authority granted by the Company's Board of Directors, on June 24,
2011, the Compensation Committee of the Company’s Board of Directors approved
the following base salaries for certain of the Company’s executive officers for
fiscal 2012.
 
FISCAL 2012 EXECUTIVE OFFICER COMPENSATION
Executive Officer
Base Salary
N. Roderick McGeachy, III
Chairman of the Board,* President and Chief Executive Officer
 
$352,000*
Robert J. McCarten
Senior Vice President – Sales
 
$237,400**
Chuck Talley
Chief Accounting Officer and Corporate Vice President
 
$175,000

 
*  As previously reported, on February 8, 2011, Mr. McGeachy requested, and the
Company’s Board of Directors approved, a 10% reduction in his then current base
salary through the end of fiscal 2011, at which time his fiscal 2011 base salary
was to be reinstated.  Accordingly, Mr. McGeachy’s fiscal 2012 base salary
reflects an increase to his fiscal 2011 base salary as reinstated.  Mr. McGeachy
does not receive compensation for serving as a director or Chairman of the
Board.
**  Includes an increase of $5,400 attributable to Mr. McCarten’s fiscal 2011
automobile allowance (on an annualized basis), which, effective July 1, 2011,
was discontinued.


The Board also approved the following compensation for non-employee directors
for fiscal 2012.


FISCAL 2012 NON-EMPLOYEE DIRECTOR COMPENSATION
 
Annual Retainer:
Shares of Restricted Stock:***
   
Board Member - $25,000
Continuing Board Member – 3,000 shares
   
Additional Annual Retainers:
New Board Member – 4,060 shares
   
Lead Independent Director - $10,000
Non-Employee Chairman of the Board – 4,200 shares
   
Audit Committee Chair – $7,500
One-Time Grant – 2,682 shares to each non-employee director
   
Compensation Committee Chair - $7,500
 

 
***  Awards pursuant to the Company's 2002 Omnibus Plan.  Restricted stock
awards, when combined with the one-time grant, to be issued one-third effective
July 1, 2011 and the remainder following the Company’s 2011 annual meeting of
stockholders,